TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00024-CV


In re Edmund Bryan Heimlich






ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

		Edmund Bryan Heimlich has filed this proceeding, styled as an interlocutory appeal
and a petition for writs of injunction, mandamus, and prohibition.  We will treat all of his requests
as an original proceeding.  Heimlich has not shown himself entitled at this time to the extraordinary
relief he requests.  Accordingly, we deny all of the relief requested.


  
						Bea Ann Smith, Justice
Before Justices B. A. Smith, Puryear and Pemberton
Filed:   January 27, 2005